Citation Nr: 1625774	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1979 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

The Veteran initially requested, as part of his appeal, a hearing before a Veterans Law Judge.  This request was withdrawn in a January 2016 signed statement, however.  


FINDINGS OF FACT

1.  A current low back disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

2.  Symptoms of degenerative arthritis of the low back were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a January 2010 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board has considered whether a VA examination or opinion was required to ascertain the nature and etiology of the claimed disability.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, the Board must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Court of Appeals for Veterans Claims (Court) has stated that the third element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a medical examination.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of how to substantiate the claim.  The Veteran has not provided any evidence suggesting any link to service.  Nor has he indicated any other sources of records which could further elucidate the claim.  As the Veteran has not provided an indication that any current symptoms may be associated with service, a VA examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for a low back disability.  He contends he first injured his back while apprehending an intruder on a military base overseas during active duty service, and has experienced low back pain on a chronic basis since that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that a current low back disability did not manifest during service and was not caused by any in-service disease, injury, or event during service, and that symptoms of osteoarthritis of the low back were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

Service treatment records are negative for any disabilities of the spine or low back at the time the Veteran was examined and accepted for active duty service in May 1979.  During service, he did not seek treatment for and was not diagnosed with a low back disability.  The Veteran opted not to have a service separation examination.  

Following service separation, the Veteran did not seek treatment for and was not diagnosed with a low back disability for many years, until approximately 2006, when he reported low back pain to a VA medical care provider.  The Veteran filed a service connection claim in July 1985 for an unrelated disability; however, he did not mention or seek compensation for a low back disability at that time.  According to a September 2007 private examination summary, the Veteran attributed the cause of his current low back disorder to service, but reported onset of symptoms only in the past six to eight years.  On examination, the private physician diagnosed possible degenerative joint disease of the lumbosacral spine.  An X-ray of the lumbosacral spine indicated "essentially a normal lumbar spine."  On a VA MRI study in April 2009 however, degenerative changes were present in multiple levels of the lumbosacral spine.  

Based on this evidence, the Board finds that a low back disability did not manifest to a compensable (10 percent) degree within a year of service separation, as such a disability was not diagnosed until over 20 years after service.  

The weight of the evidence of record is also against a finding of onset of a chronic low back disability during service or as otherwise related to any disease, injury, or incident therein, or to a compensable degree within a year thereafter.  The Veteran did not report any low back symptoms during service and no abnormalities of the low back were reported at service separation, nor were any reported by the Veteran.  While the Veteran filed a service connection claim for an unrelated disorder in July 1985, he did not report a low back or spinal disorder at that time.  On VA medical treatment in 1985, he also did not report any low back pain or related symptoms.  This lack of reported symptoms or objective findings is evidence that the Veteran did not experience chronic symptomatology of the low back for many years following service, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

While the Veteran has a current diagnosis of degenerative arthritis of the lumbosacral spine, according to VA treatment records, this chronic disorder was diagnosed many years after service separation, and the weight of the evidence shows no onset of chronic symptoms during service, continuous symptoms after service, or manifestation to a compensable degree within a year after service separation.  For these reasons, the Board finds the preponderance of the evidence to be against the conclusion the Veteran's current low back disability had its onset in service, or within a year of service separation, or is otherwise related to service by either continuous symptoms or medical opinion evidence.  The weight of the competent evidence of record is against such a nexus.  

With regard to the Veteran's assertion that his current low back disability is related to an in-service disease or injury, the Board finds that the Veteran's lay testimony on the etiology of a current diagnosis of the low back is not competent in the present case because the Veteran is not competent to state that such a disability had its onset in service under the specific facts of this case that show no back injury or symptoms in service, no back symptoms or disorders reported at service separation, and no symptoms or diagnosis or treatment for many years after service, specifically with a history presented by the Veteran during treatment of post-service onset of symptoms only a couple of years prior.  Orthopedic disorders of the spine are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent evidence.  While the Veteran is competent to report such symptomatology as low back pain, and he has done so, the diagnosis of arthritis of the lumbar spine requires X-rays or similar clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  The Veteran has also not stated he is reporting the opinion of a competent expert as told to him.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a low back disability, to include degenerative arthritis, including as a presumptive disease, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a low back disability is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


